NUMBER 13-12-00544-CV

                          COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI - EDINBURG
____________________________________________________________

CHICORY COURT
ALTA VISTA, L. P., ET AL.,                                             Appellants,

                                         v.

ODYSSEY RESIDENTIAL
CONSTRUCTION GP II, LLC, ET AL.,                   Appellees.
____________________________________________________________

             On appeal from the 139th District Court
                   of Hidalgo County, Texas.
____________________________________________________________

                        MEMORANDUM OPINION
              Before Justices Garza, Benavides, and Perkes
                   Memorandum Opinion Per Curiam

      Appellants, Chicory Court Alta Vista, LP (Chicory Court); Weslaco Redevelopment

Corporation; SunAmerica Houston Fund 1488, a Nevada Limited Partnership

(SunAmerica); and Chicory GP -- Alta Vista LLC; perfected an appeal from a judgment
entered by the 139th District Court of Nueces County, Texas, in cause number C-1669-

11-C.

        This appeal was abated by this Court on September 21, 2012, for further

proceedings in accordance with Texas Rule of Civil Procedure 306a. See TEX. R. CIV.

P. 306a(4),(5). Appellants1 have filed an agreed motion to dismiss appeal on grounds

that the parties have reached an agreement to settle and compromise their differences.

Appellants request that this Court dismiss the appeal. Accordingly, this case is hereby

REINSTATED.

        The Court, having considered the documents on file and appellants’ agreed motion

to dismiss the appeal, is of the opinion that the motion should be granted. See TEX. R.

APP. P. 42.1(a). Appellants’ motion to dismiss is granted, and the appeal is hereby

DISMISSED. In accordance with the agreement of the parties, costs are taxed against

the party incurring same. See TEX. R. APP. P. 42.1(d) ("Absent agreement of the parties,

the court will tax costs against the appellant.").             Having dismissed the appeal at

appellants’ request, no motion for rehearing will be entertained, and our mandate will

issue forthwith. Any pending motions are dismissed as moot.



                                                                               PER CURIAM

Delivered and filed the
5th day of June, 2014.


1 Appellants’ agreed motion to dismiss appeal was filed by two of the four appellants, Chicory Court and
Sun America. Appellant Weslaco Redevelopment Corporation filed a notice of no opposition to the agreed
motion to dismiss appeal. More than ten days have passed and appellant Chicory GP -- Alta Vista LLC
has not filed a response to the motion to dismiss.

                                                   2